DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  in line 7, “located in plurality” should be “located in the plurality.”  Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 6 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the It is unclear as to what measure of distance between the second opening to “a side” where the first insulating layer is located is required to be considered “close,” and equally unclear as to what represents something that is not “close.” As such, the metes and bounds of the claim cannot be determined for both the purposes of examination and infringement and the claim is rejected as being indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-7, 9, 12-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2).
Regarding claim 1, Kajitani discloses a display substrate, comprising:
a first insulating layer, comprising a plurality of first openings (FIGS. 1-2: 13, see paragraph 0043);
a pixel defining layer, located at a side of the first insulating layer and comprising a plurality of second openings (FIGS. 1-2: 14, see paragraph 0043), the plurality of second 
a plurality of organic light-emitting functional layers, located in the plurality of second openings (FIG. 2: 17, see paragraph 0048); and
a first electrode layer, located at a side of the first insulating layer opposite to the pixel defining layer (FIG. 2: 16, see paragraph 0048),
wherein an orthographic projection of the first insulating layer on a plane where the display substrate is located at least partially overlaps with an orthographic projection of a peripheral region of the second opening on the plane where the display substrate is located (FIG. 2: inner portions of 13 overlap with outer portions of opening in 14),
wherein the second opening comprises an intermediate region and the peripheral region, the intermediate region is located within the peripheral region (see annotated FIG. 2 below defining intermediate and peripheral regions); and
an orthographic projection of the intermediate region on the plane where the display substrate is located coincides with an orthographic projection of the first opening corresponding to the second opening on the plane where the display substrate is located (see annotated FIG. 2),
wherein a size of the intermediate region is not less than half of a size of the second opening in a first direction parallel to the plane where the display substrate is located (see annotated FIG. 2: intermediate region represents more than half of the distance in the X direction of the opening in 14).
Kajitani discloses conditions regarding the size of the peripheral region (see paragraph 0075 discussing a 0.1 - 3 micron spacing between the edges of 13 and 14) and the second opening (see paragraph 0047). However, the reference does not explicitly disclose a ratio of 1/2 - 2/3 as claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Kobayashi, to optimize the ratio of the intermediate region to the second opening, and arrive at the claim 1 limitation. The motivation to do so is that the reference disclose both the general conditions and results-effective nature of the relative sizes, and "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image1.png
    316
    904
    media_image1.png
    Greyscale

[ANNOTATED FIG. 2]
Regarding claim 4, Kajitani discloses the first insulating layer is lyophilic and the pixel defining layer is lyophobic (see paragraph 0078).
Regarding claim 6, Kajitani discloses the second opening is an opening of the pixel defining layer close to a side where the first insulating layer is located (FIG. 2: opening in 14 abuts first insulating layer 13, and as such is “close” to the side where 13 is located under the broadest reasonable interpretation.”
Regarding claim 7, Kajitani discloses the first electrode comprises a plurality of first electrodes, the plurality of first electrodes and the plurality of second openings are in a one-to-one correspondence relationship, and the display substrate further comprises a common electrode located at a side of the plurality of organic light-emitting functional layers facing away from the first electrode layer (FIG. 2: 18, see paragraph 0048).
Regarding claim 9, Kajitani discloses the first electrode layer is configured as a reflective electrode (see paragraph 0110 and 0048 indicating 16 can be the cathode).
Regarding claim 12, Kajitani discloses the plurality of light-emitting functional layers comprise an organic light-emitting layer, and one or a combination of a HIJ, HTL, ETL, and an EIL (see paragraph 0095).
Regarding claim 13, Kajitani, as modified by Kobayashi, discloses a display panel, comprising the display substrate according to claim 1 (see paragraph 0040 and rejection of claim 1 above).
Regarding claim 14, Kajitani discloses A manufacturing method of a display substrate, comprising:
forming a first electrode layer (FIG. 2: 16, see paragraph 0048);
forming a first insulating layer having a plurality of first openings at a side of the first electrode layer (FIG. 2: 13, see paragraph 0043)
forming a pixel defining layer having a plurality of second openings at a side of the first insulating layer opposite to the first electrode layer, wherein the plurality of second openings and the plurality of first openings are in a one-to-one correspondence relationship, at least a portion of the second opening overlaps with the first opening corresponding to the second opening (FIG. 2: 14, see paragraph 0043); and
forming an organic light-emitting functional layer in the first opening and the second opening which correspond to each other (FIG. 2: 17, see paragraph 0038);

an orthographic projection of the intermediate region on the plane where the display substrate is located coincides with an orthographic projection of the first opening corresponding to the second opening on the plane where the display substrate is located (see annotated FIG.2  above),
wherein a size of the intermediate region is not less than half of a size of the second opening in a first direction parallel to the plane where the display substrate is located (see annotated FIG. 2: intermediate region represents more than half of the distance in the X direction of the opening in 14).
Kajitani discloses conditions regarding the size of the peripheral region (see paragraph 0075 discussing a 0.1 - 3 micron spacing between the edges of 13 and 14) and the second opening (see paragraph 0047). However, the reference does not explicitly disclose a ratio of 1/2 - 2/3 as claimed.
Kobayashi discloses that the relative size of the intermediate and peripheral regions is results-effective insofar as it enables the formation of the functional layers with a pre-determined profile (FIG. 4(c), see col. 12. line 65 - col. 13, line 14, the analogous ratio to that claimed is the size of D relative to B+D+B, this ratio depends on the selection of a suitable distance B which Kobayashi discloses as directly relating to the ability to control the deposition profile).
It would have been obvious to one of ordinary skill in the art before the effective filing date, from the teachings of Kobayashi, to optimize the ratio of the intermediate region to the second opening, and arrive at the claim 1 limitation. The motivation to do so is that the reference disclose both the general conditions and results-effective nature of the relative sizes, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Kajitani discloses the forming an organic light-emitting functional layer comprises using ink-jet printing (see paragraph 0084).
Regarding claim 16, Kajitani discloses the first electrode layer is formed as a reflective electrode (see paragraph 0110 and 0048 indicating 16 can be the cathode).
Regarding claim 19, Kajitani discloses the first electrode comprises a plurality of first electrodes, the plurality of first electrodes and the plurality of second openings are in a one-to-one correspondence relationship, and the display substrate further comprises a common electrode located at a side of the plurality of organic light-emitting functional layers facing away from the first electrode layer (FIG. 2: 18, see paragraph 0048).
Regarding claim 20, Kajitani discloses the first electrode comprises a plurality of first electrodes, the plurality of first electrodes and the plurality of second openings are in a one-to-one correspondence relationship, and the display substrate further comprises a common electrode located at a side of the plurality of organic light-emitting functional layers facing away from the first electrode layer (FIG. 2: 18, see paragraph 0048).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) as applied to claim 1 above, and further in view of Joo et al. (U.S. Pub. No. 2014/0319475 A1).
Regarding claim 5, Kajitani is silent in regard to a cross-sectional shape of the pixel defining layer is step-shaped.
Joo discloses a cross-sectional shape of the pixel defining layer is step-shaped (FIG. 1B: 15/16, see paragraph 0036). It would have been obvious to one of ordinary skill in the art before . 
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) as applied to claims 1 and 14, respectively, above, and further in view of Shin et al. (U.S. Pub. No. 2018/0375057 A1).
Regarding claim 8, Kajitani is silent in regard to the display substrate further comprises a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer.
Shin discloses a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer (FIG. 1: bottom electrode comprises MOL first electrode layer and reflective layer RL below, see paragraph 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the composite electrode of Shin to the teachings of the combination such that the electrode includes a first electrode layer and a reflective layer below the first electrode layer. The motivation to do so is that the structure of the Shin electrode the advantages of having a highly reflective layer as well as a large work-function (see paragraph 0153). 
Regarding claim 17, Kajitani is silent in regard to the display substrate further comprises a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer.
Shin discloses a reflective layer located at a side of the first electrode layer facing away from the pixel defining layer (FIG. 1: bottom electrode comprises MOL first electrode layer and reflective layer RL below, see paragraph 0064). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the composite electrode of Shin to the teachings of the combination such that the electrode includes a first electrode layer and a reflective layer below the first electrode layer. The motivation to do so is that the structure of the Shin electrode the advantages of having a highly reflective layer as well as a large work-function (see paragraph 0153). 
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) as applied to claims 1 and 14, respectively, above, and further in view of Choi et al. (U.S. Pub. No. 2017/0338292 A1).
Regarding claim 10, Kajitani is silent in regard to the first insulating layer comprising a light shielding material. 
Choi discloses a first insulating layer comprising a light shielding member (FIG. 2: PDL, see paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of the combination so as to prevent reflection, diffraction, and/or scattering of the light (see paragraph 0056). 
Regarding claim 18, Kajitani is silent in regard to the first insulating layer comprising a light shielding material. 
Choi discloses a first insulating layer comprising a light shielding member (FIG. 2: PDL, see paragraph 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Choi to the teachings of the combination so as to prevent reflection, diffraction, and/or scattering of the light (see paragraph 0056). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajitani (U.S. Pub. No. 2013/0017752 A1) in view of Kobayashi (U.S. Patent No. 7,535,169 B2) as applied to claim 1 above, and further in view of Park et al. (U.S. Pub. No. 2019/0088906 A1).
Regarding claim 11, Kajitani is silent in regard to a black matrix, located at a side of the common electrode facing away from the pixel defining layer, wherein an orthographic projection of the black matrix on the plane where the display substrate is located is located within an orthographic projection of the first insulating layer on the plane where the display substrate is located.
Park discloses a black matrix, located at a side of the common electrode facing away from the pixel defining layer, wherein an orthographic projection of the black matrix on the plane where the display substrate is located is located within an orthographic projection of the first insulating layer on the plane where the display substrate is located (FIG. 8: 40, see paragraph 0111). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Park to the teachings of Kajitani so as to minimize external light reflection and optimize color output (see paragraph 0113).
Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Kajitani reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819